Case 1:19-cr-10041-JDB Document 189 Filed 06/14/21 Page 1 of 2              PageID 687




                 IN THE UNITED STATED DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

  UNITED STATES OF AMERICA,


  v.                                                 CRIMINAL CASE NO.
                                                      1:19-CR-10041-JDB
  BRITNEY PETWAY, N.P., and
  CHARLES ALSTON, M.D.,

         Defendants.

                                       ORDER

        This matter is before the Court on Defendant Charles Alston’s Motion for

 Continuance. (Docket Entry (“D.E.”) 188.) This case is currently set for trial

 commencing on July 12, 2021. In his motion, Defendant Alston states that he will

 need additional time to review new information which the Government produced

 on May 18 and 26, 2021. Co-Defendant Britney Petway has not filed a motion

 opposing the continuance. The Government also has not filed a motion opposing

 a continuance. The Court finds that in light of the circumstances set out in the

 Motion for Continuance (D.E. 188), it would be unreasonable to expect defense

 counsel to prepare this criminal action adequately for trial prior to July 12, 2021.

        It is ORDERED that Defendant Alston’s Motion for Continuance (D.E. 188)

 is hereby GRANTED and that trial in this criminal action shall be continued for at

 least 60 days. It is further ORDERED that a pretrial conference will be held in this

 matter at a time to be announced later.




                                      Page 1 of 2
Case 1:19-cr-10041-JDB Document 189 Filed 06/14/21 Page 2 of 2   PageID 688




       IT IS SO ORDERED this ___ day of June, 2021.




                                         /s/
                                         HONORABLE J. DANIEL BREEN
                                         UNITED STATES DISTRICT JUDGE




                                  Page 2 of 2
